DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 26 Jul 2019.

Amendments Received
Amendments to the claims were received and entered on 23 Mar 2021.  Even though the amendment markup is inconsistent with the previously-presented claims, the state of the claims is sufficiently clear that examination can continue (see MPEP 714 § II.C).

Status of the Claims
Canceled: 1–14 and 22–34
Examined herein: 15–21 and 35–46

Withdrawn Rejections
The rejection of claims 15–21 and 35–38 under 35 USC § 112(b)/(pre-AIA ) second paragraph is hereby withdrawn in view of Applicant's amendments and explanatory arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15–21 and 35–46 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "selecting a preferred candidate molecule from a pool of potential candidate molecules".
Mathematical concepts recited in the claims include "calculating a difference in free energy of a molecular process"; "transforming … a first molecule into a first replica molecule and a second molecule into a second replica molecule …"; "calculating … a difference in free-energy between said first molecule and said first replica molecule, and a difference in free-energy between said second molecule and said second replica molecule"; "calculating a main difference between said first free energy difference and said second free energy difference".
Steps of evaluating, analyzing or organizing information recited in the claims include "selecting a preferred candidate molecule from a pool of potential candidate molecules"; and "selecting said at least one first module from said pool of potential candidate modules based on said main difference".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 15 recites additional elements that are not abstract ideas: that the calculations are performed "by a computer".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. computerization of mathematical calculations).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 1 Mar 2021, Applicant asserts that "the claimed advance of the method is the definition of the systems between which the free energy is calculated" (p. 2) and that "the claim therefore directs to a technical subject and not an abstract idea" (p. 3).  Applicant further asserts that "the claims recite a particular solution and not an outcome" (p. 4).
Be that as it may, none of these points is sufficient to establish that the claims are directed to statutory subject matter.  All of the elements described by Applicant are elements of the abstract idea: the mathematical representation of chemical structures (whether those structures physically exist or not) and free energy calculations related to those chemical structures.  All of these are mathematical operations, and consequently cannot be elements in addition to the abstract idea, because they are part of the abstract idea.
Applicant further asserts that "the method contains an inventive concept [because] the claim elements as a whole are not routine, not well-understood, and unconventional" (p. 4).
The CAFC has stated (Chamberlain v. Techtronic, 935 F.3d 1341 at 1348–1349 (CAFC 2019)) that when determining the eligibility of claims,
the appropriate question is not whether the entire claim as a whole was "well-understood, routine [and] conventional" to a skilled artisan (i.e., whether it lacks novelty), but rather, there are two distinct questions: (1) whether each of "the [elements] in the claimed [product] (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field," Mayo, 566 U.S. at as an ordered combination add[] nothing to the laws of nature that is not already present when the steps are considered separately," id. at 79 (emphasis added).
So even though the claims include elements that are not taught the prior art, the claims do not qualify as statutory subject matter.  The claim elements that are not well-understood, routine or conventional are mathematical calculations.  They are part of the abstract idea.  As such, they are insufficient to constitute an inventive concept because "an inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (MPEP 2106.05).
The argument is therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631